Exhibit Contacts: GendeLLindheim BioCom Partners Investors Media info@peregrineinc.com Barbara Lindheim (800) 987-8256 (212) 918-4650 PEREGRINE PHARMACEUTICALS REPORTS FINANCIAL RESULTS FOR THE FIRST QUARTER OF FISCAL YEAR Advances Achieved in All Clinical Programs, With Three Bavituximab Phase II Cancer Trials Ongoing Updated Initial Data from Bavituximab Plus Docetaxel Phase II Breast Cancer Trial Shows at Least 9 of 14 Evaluable Patients Achieved a Partial Tumor Response Company Begins Work under Contract with Defense Threat Reduction Agency Potentially Worth Up to $44.4 Million TUSTIN, Calif., September 9, 2008 Peregrine Pharmaceuticals, Inc. (Nasdaq: PPHM) today announced financial results for the first quarter of fiscal year (FY) 2009 ended July 31, 2008. The company reported a consolidated net loss of $5,086,000, or $0.02 per basic and diluted share, compared to a consolidated net loss of $4,656,000 or $0.02 per basic and diluted share for the same prior year period.The increased net loss primarily reflects increased investments in research and development as the company advanced its clinical programs for bavituximab and Cotara®. Total revenues for the current quarter were $1,517,000 compared to $1,625,000 for the comparable quarter last year and were primarily generated from services provided by Avid Bioservices, the company's wholly owned contract manufacturing subsidiary.Total revenues for the quarter also include the first government contract revenues generated by Peregrine’s contract with the Defense Threat Reduction Agency (DTRA), potentially worth up to $44.4 million over a period of up to five years to evaluate bavituximab for the prevention or treatment of viral hemorrhagic fever infections. Total costs and expenses increased to $6,677,000 in the first quarter of FY 2009 from $6,513,000 in the same prior year quarter.The increase was primarily related to Peregrine’s increased investment in research and development associated with the advancement of its three clinical programs for bavituximab and Cotara® for the treatment of solid tumors and hepatitis C virus (HCV) infection.Research and development expenses were $4,068,000 in the first quarter of FY 2009, compared to $3,624,000 in the first quarter of FY 2008.At July 31, 2008, the company had $9,963,000 in cash and cash equivalents compared to $15,130,000 at fiscal year end April 30, 2008.In addition, liquid assets, representing cash and receivables, were $13,856,000 at July 31, 2008 as compared with $15,735,000 at fiscal year end April 30, 2008. "Among the most significant developments this past quarter was having patient enrollment underway in all three of the Phase II trials in our bavituximab cancer program and reporting encouraging positive data from the trial testing bavituximab in combination with docetaxel in advanced breast cancer patients,” said Steven W. King, president and CEO of Peregrine.“The positive data from this trial showed that we had exceeded our pre-determined criteria for proceeding to the next stage of the trial, with half of patients demonstrating partial tumor responses.We are reporting today that we have now seen additional patients with tumor responses in this trial, with nine of the 14 evaluable patients having achieved a partial tumor response.During the quarter, we also reported data from a prior bavituximab cancer study and from our ongoing Cotara study in glioblastoma (GBM) patients at the prestigious ASCO meeting, building a promising foundation for future peer-reviewed presentations and publications from our clinical programs.” Mr. King continued, “Our bavituximab anti-viral program received a major validation during the quarter when we were awarded up to a five-year contract potentially worth up to $44.4 million with the DTRA to evaluate bavituximab for the treatment of viral hemorrhagic fever infections.We are excited about this program, which is already well underway and which is providing us with an important source of non-dilutive cash to fund activities that we expect to be beneficial to all of our bavituximab programs.” Mr. King added, "Our Avid manufacturing subsidiary continued to expand its client base and achieved the distinction of being named the first U.S. preferred vendor for a proprietary cell line that provides important benefits to customers.Our Avid revenues this quarter were in-line with expectations, and based on our client backlog and preferred vendor status, we expect robust revenue growth from Avid over the remainder of the fiscal year.” Recent Highlights Bavituximab Anti-Cancer Program All three initial Phase II trials in the bavituximab cancer program are now underway: § Reported positive early results from the first cohort of patients enrolled in a Phase II trial of bavituximab in combination with docetaxel in advanced breast cancer patients.Bavituximab achieved the pre-specified primary endpoint in stage 1 of this trial.Of 14 evaluable patients, at that time seven had achieved partial tumor responses by the first eight week evaluation time point and seven had stable disease at week eight according to RECIST criteria.None of the patients showed tumor progression during this period.Since these data were reported, another two patients have achieved partial tumor responses, for a total of nine patients. The regimen as well tolerated, with adverse events similar to those expected from chemotherapy alone. § Initiated patient dosing in a Phase II trial of bavituximab in combination with carboplatin and paclitaxel in patients with advanced breast cancer. § Initiated patient dosing in a Phase II trial of bavituximab in combination with carboplatin and paclitaxel in patients with non-small cell lung cancer. § Presented positive data from a completed Phase I study of bavituximab in combination with chemotherapy in patients with advanced cancer at the 2nnual Meeting. Bavituximab Anti-Viral Program The company continued to advance its bavituximab anti-viral program and was awarded a major government contract to assess the potential of bavituximab in viral hemorrhagic fevers. § Entered into a five-year contract potentially worth up to $44.4 million with the Department of Defense’s DTRA to evaluate bavituximab for the prevention and treatment of viral hemorrhagic fever infections. § Continued to enroll and dose patients in an ongoing Phase I clinical trial of bavituximab in HCV patients co-infected with HIV. § Reported two major studies that were published in the journal Science, which highlighted the key role of phosphatidylserine (PS) in viral infections.Peregrine’s bavituximab is an anti-PS agent. § Was awarded two patents granting Peregrine broad anti-viral method claims using a range of phosphatidylethanolamine (PE) binding agents, including PE-binding peptides attached to anti-viral agents as well as those conjugated to antibodies or other substances.These patents are a potentially valuable complement to other Peregrine anti-phospholipid programs. Cotara® Brain Cancer Program: Peregrine advanced the Cotara brain cancer program during the quarter. § Presented data from the Cotara dosing and dosimetry study at the ASCO 2008 Annual Meeting showing that Cotara concentrates in the brain tumor rather than affecting healthy organs.This data confirms a key safety attribute of Cotara—its ability to precisely target tumors. All of the patients in the cohort presented have already surpassed the expected median survival time for relapsed GBM patients. § Continued to enroll and dose patients in the Phase II safety and efficacy trial and in the Phase I dosing and dosimetry trial in patients with GBM, the deadliest form of brain cancer. Other Developments § Avid Bioservices became the first U.S. pre-approved contract manufacturer for licensees of the DSM Biologics and Crucell PER.C6® cell line, a proprietary high yield cell line with important advantages over other approaches. § Received a Staff Determination letter from the Nasdaq Stock Market indicating that the company was not in compliance with the $1.00 minimum bid price requirement for continued listing.On September 4, 2008, Peregrine attended an oral hearing with an independent Nasdaq Panel and Peregrine requested an additional 180 days to regain compliance, or until January 20, 2009.The final written decision from Nasdaq is expected within 30 days of the hearing date. Conference Call The company will host a conference call today, September 9, 2008 at 11:30 a.m.
